                Case 19-12153-KBO            Doc 496      Filed 02/25/20       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1                      Case No. 19-12153 (KBO)

                                  Debtors.                     (Jointly Administered)
                                                               Re: Docket Nos. 417 and 419


             ORDER GRANTING MOTIONS OF THE OFFICIAL
          COMMITTEE OF UNSECURED CREDITORS AND BLACK
  DIAMOND COMMERCIAL FINANCE, L.L.C. CONVERTING THE DEBTORS’
CHAPTER 11 CASES TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

         Upon consideration of the motions (collectively, the “Conversion Motions”) of Black

Diamond Commercial Finance, L.C.C. [Docket No. 419] and the Official Committee of

Unsecured Creditors of Bayou Steel BD Holdings, L.L.C., et al., the above-captioned debtors

and debtors-in-possession (the “Debtors”) [Docket No. 417], for conversion of the Debtors’

cases to chapter 7 pursuant to 11 U.S.C. § 1112(b); and the Court having held a hearing on the

Conversion Motions; and the Court finding that cause exists to convert the Debtors’ cases

pursuant to 11 U.S.C. § 1112(b); and the Court finding further that conversion of the Debtors’

cases is in the best interests of the estates and creditors; and any objection(s) to the Conversion

Motions having been withdrawn or overruled; and good and sufficient notice of the Conversion

Motions having been given; and after due deliberation and sufficient cause appearing therefor, it

is hereby ORDERED that:

                 1.      The Conversion Motions are GRANTED as set forth herein.




1
         The Debtors in these cases are: Bayou Steel BD Holdings, L.L.C.; BD Bayou Steel Investment, LLC; and
         BD LaPlace, LLC.
              Case 19-12153-KBO          Doc 496     Filed 02/25/20     Page 2 of 3




                 2.    The Debtors’ chapter 11 cases shall be converted to cases under chapter 7

of the Bankruptcy Code pursuant to section 1112(b) of the Bankruptcy Code, effective as of the

date of this Order (the “Effective Date”).

                 3.    The Debtors shall turn over to the chapter 7 trustee all records and

property of their estates in their possession or control as required by Bankruptcy Rule 1019(4).

                 4.    Within 14 days of the Effective Date, the Debtors shall file schedules of

unpaid debts incurred after the filing of the petition and before conversion of these cases,

including the name and address of each holder of a claim as required by Bankruptcy Rule

1019(5)(A)(i).

                 5.    Within 30 days of the Effective Date, the Debtors shall file and transmit to

the United States Trustee a final report and account as required by Bankruptcy Rule

1019(5)(A)(ii).

                 6.    A representative of the Debtors and, if requested by the chapter 7 trustee,

counsel to the Debtors in the chapter 11 cases, shall appear at the first meeting of creditors after

conversion of the Debtors’ cases to chapter 7 pursuant to sections 341(a) and 343 of the

Bankruptcy Code, and such representative shall be available to testify at such meeting.

                 7.    To the extent professionals retained in the chapter 11 cases have not

already submitted final fee applications to the Court, all professionals shall submit a final fee

application in accordance with the Bankruptcy Code, Bankruptcy Rules, Local Rules, and orders

of this Court by no later than 30 days from entry of this Order (the "Final Fee Application

Deadline"). Objections, if any, shall be filed and served by no later than twenty-one (21) days

after the Final Fee Application Deadline. The Court will hold a hearing on such final fee

applications on April 27, 2020 at 10:00 a.m.




                                                 2
              Case 19-12153-KBO          Doc 496      Filed 02/25/20    Page 3 of 3




               8.      The Debtors are hereby authorized and empowered to take all actions

necessary to implement and effectuate the terms of this Order.

               9.      This Court shall retain jurisdiction with respect to all matters arising from

or in relation to the implementation of this Order.




   Dated: February 25th, 2020                         KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                 3
